


Exhibit 10.48


SEPARATION AGREEMENT AND RELEASE
 
This is a Separation Agreement and Release ("Separation Agreement") between
Scott T. Scheirman ("Executive"), Western Union, LLC ("Company"), and The
Western Union Company ("Western Union"), whereby Executive’s employment will be
terminated effective February 28, 2014 (“Termination Date”) due to an eligible
reason under The Western Union Company Severance / Change in Control Policy
(Executive Committee Level) (“Severance Policy”) that is not a termination for
cause by the Company (subject to the terms of paragraph 3 of this Separation
Agreement).
 
For purposes of this Separation Agreement, “Affiliate” means a Person that
directly, or indirectly through one or more intermediaries, owns or controls, is
owned or is controlled by, or is under common ownership or control with, another
Person. As used herein, “control” means the power to direct the management or
affairs of a Person, and “ownership” means the beneficial ownership of at least
10% of the voting securities of the Person. The Company and/or Western Union
shall be deemed to control any settlement network in which it has any equity
ownership. As used herein, “Person” means any corporation, limited or general
partnership, limited liability company, joint venture, association, organization
or other entity.
 
1.     Payments and Benefits. In consideration for Executive’s execution of this
Separation Agreement, but subject to the paragraph in this Separation Agreement
titled “Review Period and Revocation” and the terms of the paragraph titled
“Consideration and Remedy,” the Company agrees to provide to Executive the
following payments and benefits, consistent with and subject to the terms of the
Severance Policy.
 
(a)
Continued Employment and Transition Period. For the period through and including
December 31, 2013, Executive shall continue to work full time and be required to
perform Executive’s regular job duties as Chief Financial Officer of Western
Union. Effective January 1, 2014, Executive shall no longer serve as Western
Union’s Chief Financial Officer, but shall continue to be employed by the
Company in a senior advisory capacity and shall be available as needed for
questions and consultation at the direction of Western Union’s Chief Executive
Officer through and including the Termination Date. The period beginning January
1, 2014 through and including the Termination Date is referred to herein as the
“Transition Period.”



During the Transition Period, Executive shall: (i) serve as a member of Western
Union’s Disclosure Committee and fulfill the duties and responsibilities of a
member of such Committee with respect to Western Union’s 2013 financial
performance disclosed in its 2013 Annual Report on Form 10-K and 2013 year-end
and fourth quarter earnings release, as set forth in Western Union’s Disclosure
Committee Charter and Disclosure Controls and Procedures, provided that
Executive shall not be required to make any certifications with respect to
Western Union’s 2014 financial forecast or with respect to any other forward
looking statements; and (ii) perform such other duties as may be reasonably
requested by Western Union’s Chief Executive Officer.


During the Transition Period, Executive shall continue to receive Executive’s
regular base salary at the gross annual rate of $585,312, paid in regular
installments on the 15th and last business day of each month, and shall continue
to be an active participant under the Company’s applicable paid time off policy,
incentive compensation and equity plans, financial security, health, and welfare
benefit programs (to the extent Executive participated in such programs
immediately prior to the date of this Separation Agreement) in accordance with
the terms of such plans and programs. Notwithstanding the preceding sentence,
Executive shall not be eligible to receive a merit increase for 2014, shall not
be eligible to receive additional equity awards under Western Union’s 2006
Long-Term Incentive Plan, and shall not be eligible to participate in Western
Union’s 2014 Senior Executive Annual Incentive Plan (but shall be eligible to
participate in Western Union’s 2014 Performance Incentive Plan, subject to the
provisions of paragraph 1(b) of Schedule 1 to this Separation Agreement
(“February 28, 2014




--------------------------------------------------------------------------------




Release”). Except as provided in the preceding sentence, nothing in this
Separation Agreement or the February 28, 2014 Release shall constitute a waiver
or release of Executive’s right to any compensation or benefit to which he would
otherwise be entitled, pursuant to any agreement, grant, award or plan, as a
result of his employment.


Following the Transition Period, the Company shall timely pay Executive his
accrued but unused paid time off, unpaid base salary, if any, incurred but
unreimbursed business expenses (in accordance with Company policy) and afford
Executive the continuation/conversion rights available under the Company’s
employee welfare benefits plans.


(b)
Cash Incentive Award for 2013. Provided that the Compensation and Benefits
Committee of Western Union’s Board of Directors (“Compensation Committee”) has
certified that the applicable performance goals under the Western Union Senior
Executive Annual Incentive Plan (“SEAIP”) have been achieved for 2013, Executive
shall be eligible to receive a 2013 Cash Incentive Award under the SEAIP in
accordance with the terms of Executive’s 2013 SEAIP Award Agreement. Any Cash
Incentive Award payable to Executive under in this subparagraph, less tax
withholding and other legally allowed deductions, shall be paid in a lump sum
cash payment at the same time that Cash Incentive Award payments for 2013 are
paid to actively employed executives under the SEAIP. Subject to the approval of
the Compensation Committee and its certification that the applicable performance
goals under the SEAIP have been achieved for 2013, in the event of Executive’s
death prior to the payout of Executive’s 2013 Cash Incentive Award under the
SEAIP, such award shall be paid in a lump sum cash payment to Executive’s estate
as soon as administratively practicable after Cash Incentive Award payments for
2013 are paid to actively employed executives under the SEAIP. Pursuant to
Section 3 of the 2013 SEAIP Award Agreement, Executive shall not receive the
2013 Supplemental RSU Incentive Award (if any) and Executive acknowledges that
Executive has no entitlement to receive a 2013 Supplemental RSU Incentive Award.



(c)
February 28, 2014 Release. Provided that Executive executes and returns to the
Company on or within three business days following the Termination Date the
February 28, 2014 Release in the form attached hereto as Schedule 1, which
document is incorporated herein by reference, Executive shall be eligible to
receive compensation and benefits in accordance with the terms and conditions of
this Separation Agreement and the February 28, 2014 Release, subject to the
terms of the Severance Policy. In the event Executive does not sign the February
28, 2014 Release or if Employee revokes the February 28, 2014 Release within
seven (7) days of execution of the same, the Company shall have no obligation
thereafter to provide to Executive the consideration hereunder and such
consideration immediately shall cease (except to the extent that such payments
and benefits are required by law), including any payment or benefit Executive
could have become eligible for under the February 28, 2014 Release.



If Executive accepts another position with the Company or its subsidiaries or
Affiliates during the Transition Period (“Subsequent Company Employment”), any
and all further payments or benefits hereunder immediately will cease as of the
date of such employment (other than any 2013 Cash Incentive Award payable to
Executive under the SEAIP as referenced in subparagraph (b) above), and
Executive will not be eligible to receive any payment or benefit under the
February 28, 2014 Release. In the event of Subsequent Company Employment,
Executive specifically agrees that the offer of employment to Executive by the
Company or its subsidiaries or Affiliates, and Executive’s acceptance thereof,
is sufficient consideration to support the release of claims contained herein,
including but not limited to the ADEA claims, notwithstanding the fact that
payments and benefits hereunder have ceased.


(d)
Outplacement Assistance. Executive will receive executive outplacement services
provided by an outplacement provider to be selected by the Company in its sole
discretion for a maximum duration of twelve (12) months from the date of
activation, provided that such services are activated no earlier than January 1,
2014 and no later than January 1, 2015. The Company must approve the type and
scope of the outplacement services and the Company will pay the outplacement
provider directly for





--------------------------------------------------------------------------------




any such services up to a value of $35,000. The availability of outplacement
services following the Termination Date is subject to Executive’s execution, and
non-revocation, of the February 28, 2014 Release.


(e)
Status as Eligible Executive. Except to the extent paragraph 3 of this
Separation Agreement applies, Executive shall be treated for all purposes as an
“Eligible Executive” under the Severance Policy as of the Termination Date.



2.     Complete Release.


(a)
In consideration of those payments and benefits listed above which are payable
only under this Separation Agreement, Executive agrees to and hereby does
knowingly and voluntarily release and discharge the Company, Western Union,
their subsidiaries and Affiliates, their agents, executives, directors,
officers, employees, and their predecessors and successors, including the
subsidiaries, Affiliates, agents, executives, directors, officers and employees
of such predecessors and successors, (the “Released Parties”), from any and all
claims, causes of action and demands of any kind, whether known or unknown,
which Executive has, ever has had, or ever in the future may have and which are
based on acts or omissions occurring up to and including the date of this
Separation Agreement. Included in the release set forth in the preceding
sentence, without limiting its scope, are claims arising under Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
and the Age Discrimination in Employment Act of 1967 (“ADEA”), each as amended,
as well as any other federal, state or local employment or labor laws, wrongful
discharge or employment claims, as well as any claims in contract, tort, or
common law, and which are related to Executive’s employment with the Company,
Western Union, and/or their subsidiaries and Affiliates or the termination of
that employment (the “Claims”). The terms “Claims” is intended to be broad and
all-encompassing and is not limited to those claims specifically cited in the
foregoing sentence.



Executive does not waive claims, causes of action or demands of any kind that
may arise after the date this Separation Agreement is executed and which are
based on acts or omissions occurring after such date, or claims, causes of
action, or demands which by law cannot be released by private agreement between
the Company and the Executive. The foregoing release shall not apply to (i)
Executive’s right to indemnification under the Company’s bylaws or otherwise,
(ii) rights to directors and officers liability insurance (to the extent
eligible), (iii) obligations of the Company created by this Separation
Agreement, or (iv) claims, causes of action or demands of any kind that may
arise after the date this Separation Agreement is executed and which are based
on acts or omissions occurring after such date. Furthermore, notwithstanding the
foregoing, nothing in this Separation Agreement waives a claim which by law
cannot be waived.

(b)
Executive further agrees that while nothing in this Separation Agreement shall
limit Executive’s right to maintain a pending charge of discrimination, or file
a future charge of discrimination, with any federal, state or local governmental
agency relating to Executive’s employment with the Company and/or participate in
any proceeding relating to any action or Executive’s employment, whether brought
by an agency or by another on Executive’s behalf, Executive expressly waives by
this Separation Agreement the right to recover monetary damages and any other
relief personal to Executive if such charge, lawsuit or action is pursued.
Notwithstanding this provision, Executive may bring a claim against the Company
to enforce this Separation Agreement or to challenge the validity of this
Separation Agreement under ADEA.



(c)
While the Released Parties do not intend to release and discharge any claims or
causes of action against Executive under this Separation Agreement, the Released
Parties acknowledge that, as of the date of this Separation Agreement, the
Released Parties are not aware of any claims or causes of action or demands of
any kind which any of the Released Parties could assert against Executive based
on Executive’s acts or omissions occurring up to and including the date of this
Separation Agreement.

  




--------------------------------------------------------------------------------




3.    Termination from Employment Prior to February 28, 2014. For purposes of
this paragraph 3, the Company, Western Union and their subsidiaries and
Affiliates are collectively referred to as the “Company.”


(a)
Voluntary Termination by Executive. Prior to the Termination Date, Executive may
terminate Executive’s employment, at any time. Unless such termination by
Executive is for “Good Reason” following the occurrence of a “Change in
Control”, as both terms are defined under the Severance Policy, in the event of
such termination, the Company shall have no obligation thereafter to continue to
provide to Executive the benefits under the Severance Policy and this Separation
Agreement and such consideration immediately shall cease (except to the extent
that such benefits are required by law), including any payments and benefits
Executive would be eligible for under the February 28, 2014 Release.



(b)
Termination on Account of Death or Disability. Subject to and consistent with
the terms of the Severance Policy, in the event of Executive’s termination of
employment on account of death or “Disability” (as defined under the Severance
Policy) prior to the Termination Date, or in the event of Executive’s death
prior to having executed the February 28, 2014 Release, Executive (or
Executive’s estate, in the event of Executive’s death) shall not be eligible to
receive the benefits under the Severance Policy and this Separation Agreement
and such consideration immediately shall cease (except to the extent that such
benefits are required by law), including any payments and benefits Executive
would have been eligible for under the February 28, 2014 Release. Nothing in
this Separation Agreement or the February 28, 2014 Release shall constitute a
waiver or release of Executive’s right to accelerated vesting of any equity
awards upon death or disability to which he would otherwise be entitled pursuant
to any agreement, grant, award or plan.



(c)
Termination for Cause. Prior to the Termination Date, Executive’s employment may
be terminated by the Company for “Cause.” For purposes of this Separation
Agreement, Cause shall be determined by Western Union in good faith and,
consistent with the terms of the Severance Policy, shall be limited to the
following events:



•
the willful and continued failure by Executive to substantially perform the
duties assigned by the Company and agreed to by Executive as set forth in this
Separation Agreement (other than a failure resulting from Disability);



•
the willful engagement by Executive in conduct which is demonstrably injurious
to the Company (monetarily or otherwise);



•
any act of dishonesty;



•
the commission of a felony;



•
the continued failure by Executive to meet performance standards;



•
excessive absenteeism; or



•
a significant violation by Executive of any statutory or common law duty of
loyalty to the Company.



None of the foregoing events shall be deemed to be Cause for termination unless
(i) the Company shall have notified Executive in writing (setting forth in
reasonable detail the nature of the event(s) constituting Cause) of such event
within ten days of the Company first having knowledge of such event, and (ii)
the Executive shall have failed to remedy or cure such event to the Company’s
reasonable satisfaction within ten days of receiving such notice.




--------------------------------------------------------------------------------




In the event the Company terminates Executive’s employment for Cause, the
Company shall have no obligation thereafter to provide to Executive the
consideration under the Severance Policy and this Separation Agreement and such
consideration immediately shall cease (except to the extent that such payments
and benefits are required by law), including any payment Executive could be
eligible for under the February 28, 2014 Release. In addition, the Company shall
be entitled to all remedies available at law and equity; and the prevailing
party shall be entitled to reasonable attorneys’ fees and costs of court
incurred by the prevailing party in any lawsuit or other action in connection
with such termination.


4.     Cooperation. From the date of execution of this Separation Agreement and
thereafter until February 28, 2014, Executive agrees to cooperate fully with the
Company, its financial and legal advisors, and/or government officials in any
claims, investigations, administrative proceedings, lawsuits, and other legal,
internal or business matters, as reasonably requested by the Company. Company
will take into consideration the Executive's personal commitments, will give the
Executive as much advance notice as reasonably possible, and ask that Executive
be available at such time or times, and at such location or locations, as are
mutually convenient to the Company and the Executive. Company agrees to
reimburse Executive for the actual out-of-pocket expenses Executive incurs, in
accordance with Western Union’s travel and expense policy, as such policy may be
amended or modified by Western Union from time to time (“Travel Policy”), as a
result of Executive's complying with this paragraph 4, subject to Executive's
submission to the Company of documentation substantiating such expenses as the
Company requires under its Travel Policy.
 
To the extent that it is consistent with Western Union’s by-laws, certificate of
incorporation and applicable laws, the Company will engage on its own behalf to
represent Executive with legal counsel of its choosing if necessary in
connection with such cooperation, and in any event will reimburse Executive for
documented, reasonable and necessary out-of-pocket travel expenses as are
required and which Executive incurs in complying with Executive's obligations
under this paragraph in accordance with the Travel Policy. If a conflict of
interest exists between Executive and the Company, the Company may require
Executive to obtain, or Executive may elect to obtain, separate counsel of
Executive’s choosing (subject to the Company’s approval of such legal counsel,
which approval shall not be unreasonably withheld), in which case the Company
will subsequently reimburse Executive for the reasonable and necessary legal
fees associated with the use of such counsel and/or related travel expenses (as
limited above), to the extent that such reimbursement is permitted by the
Company’s by-laws, certificate of incorporation and applicable laws.
 
5.     Non-Disparagement. Executive agrees not to intentionally make any direct
or indirect derogatory statements regarding, or disparage in any way, the
business or reputation of the Company or its subsidiaries or Affiliates, or any
of their directors, officers, managers or employees, unless such statements are
required by law. Western Union agrees that its officers subject to Section 16 of
the Securities Exchange Act of 1934 as of the date of this Separation Agreement
and the members of Western Union’s board of directors as of the date of this
Separation Agreement for so long as they serve in such capacity shall not
intentionally make any direct or indirect derogatory statements regarding, or
disparage in any way, the reputation of Executive, unless such statements are
required by law.


6.     Non-Admission. Nothing in this Separation Agreement is intended to be or
shall be construed as an admission by Executive, the Company, or any of the
other Released Parties that he or they violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to the other or otherwise, the parties hereto expressly
denying any such improper or illegal conduct.


7.     Severability and Governing Law. In the event that any provision of this
Separation Agreement is deemed unenforceable, Executive agrees that a court of
competent jurisdiction shall have jurisdiction to reform such provision to the
extent necessary to cause it to be enforceable to the maximum extent permitted
by law. The provisions in this Separation Agreement are severable, and if any
provision is determined to be prohibited or unenforceable in any jurisdiction,
the remaining provisions shall nevertheless be binding and enforceable. This
Separation Agreement shall be governed by and interpreted in accordance with the
laws of the state of Colorado without regard to principles of conflicts of law.


8.    Affirmation of Compliance. Executive specifically acknowledges familiarity
with the Company’s




--------------------------------------------------------------------------------




Code of Conduct, including the internal channels and procedures made available
by the Company for the purpose of reporting employee concerns regarding any
conduct, action, or omission that might give rise to possible noncompliance with
any federal or state law, regulation, or Company policy. Executive further
specifically affirms and represents that Executive has disclosed to the Office
of General Counsel, the Ethics Department, Human Resources or to the outside
Audit Committee of the Company any information or knowledge about the Company or
any of its employees or agents that Executive believes represents possible or
actual noncompliance, including but not limited to violation of any securities
laws or regulations, fraudulent activity or other unlawful conduct. Executive
acknowledges that Executive has no direct knowledge that Executive’s separation
of employment from the Company is in retaliation to any expressed concern about
the adequacy of the Company’s approach or response to any compliance matter.


9.     Other Agreements, Survivability, and Successorship. Executive
acknowledges that, except as provided in this paragraph, this Separation
Agreement (including the February 28, 2014 Release) is the entire agreement
between the parties concerning the subject matter hereof and that Executive has
not relied on any other representations or statements, written or oral, by the
Released Parties or their employees or agents concerning the terms of the
Separation Agreement or any other matters not contained herein. This Separation
Agreement (including the February 28, 2014 Release) is supplemental to, and does
not supersede, the non-solicitation, non-compete, non-disclosure,
confidentiality, clawback and other written agreements that Executive signed
while employed with the Company, Western Union, and/or their subsidiaries or
Affiliates, which are listed in Schedule 2 to this Separation Agreement. In
addition to this paragraph, the following paragraphs in this Separation
Agreement survive the termination of this Separation Agreement: Complete
Release; Cooperation; Non-Disparagement; Non-Admission; Severability and
Governing Law; Affirmation of Compliance; Consideration and Remedy; and Code
Section 409A.
  
    This Separation Agreement is binding upon and inures to the benefit of any
successors or assigns of the Company, Western Union, and/or their subsidiaries
and Affiliates, and Executive’s rights and obligations apply equally to the
Company, Western Union, their subsidiaries, Affiliates, and/or their successors
and assigns.
 
10.      Consideration and Remedy. Executive acknowledges that the following
paragraphs are material provisions of this Separation Agreement: Continued
Employment and Transition Period; Complete Release; Termination from Employment
Prior to February 28, 2014; Cooperation; Non-Disparagement; Affirmation of
Compliance; Other Agreements, Survivability and Successorship; and Code Section
409A (collectively, the “Material Provisions”). Executive further acknowledges
that (i) the first $10,000.00 payable to Executive pursuant to subparagraph (a)
of the “Payments and Benefits” paragraph of this Separation Agreement is
consideration (the “ADEA Consideration”) for Executive’s release and waiver in
the “Complete Release” paragraph of this Separation Agreement of any claims,
causes of action and demands of any kind arising under the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA Released Claims”); and (ii) the
remainder of the amounts payable to Executive pursuant to subparagraph (a) of
the “Payments and Benefits” paragraph of this Separation Agreement and the
benefits described in subparagraph (d) of the “Payments and Benefits” paragraph
of this Separation Agreement are consideration (the “Other Consideration”) for
(a) the Executive’s release and waiver in the “Complete Release” paragraph of
this Separation Agreement of any claims, causes of action and demands of any
kind other than the ADEA Released Claims (the “Other Released Claims”); and (b)
the Executive’s obligations pursuant to the Material Provisions. In the event of
a breach by the Executive of the Material Provisions (excluding ADEA Released
Claims) or in the event Executive challenges the enforceability of this
Separation Agreement as to any of the Other Released Claims, the Company shall
be entitled to immediately cease providing to the Executive the Other
Consideration and any other benefits under this Separation Agreement, except to
the extent that such payments and benefits are required, either under this
paragraph or by law. The Company, Western Union, and/or their subsidiaries and
Affiliates shall also be entitled to all remedies available at law or equity.


11.     Code Section 409A. Notwithstanding any provision of this Separation
Agreement to the contrary, this Separation Agreement will be construed,
administered or deemed amended as necessary to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
avoid taxation under Code Section 409A(a)(1) to the extent subject to Code
Section 409A. However, under no circumstances shall the Company, Western Union,
or their subsidiaries or Affiliates or any of their employees, officers,
directors, service providers or agents have any liability to Executive for any
taxes, penalties or interest due on amounts paid or payable




--------------------------------------------------------------------------------




under this Separation Agreement, including any taxes, penalties or interest
imposed under Code Section 409A. The payments to Executive pursuant to this
Separation Agreement are intended to be exempt from Code Section 409A to the
maximum extent possible, first, to the extent such payments are scheduled to be
paid and are in fact paid during the short-term deferral period, as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and then under the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii),
and for this purpose each payment shall be considered a separate payment such
that the determination of whether a payment qualifies as a short-term deferral
shall be made without regard to whether other payments so qualify and the
determination of whether a payment qualifies under the separation pay exemption
shall be made without regard to any payments which qualify as short-term
deferrals. To the extent any amounts under this Separation Agreement are payable
by reference to Executive’s “termination of employment,” such term shall be
deemed to refer to Executive’s “separation from service,” within the meaning of
Code Section 409A. Notwithstanding any other provision in this Separation
Agreement, if Executive is a “specified employee,” as defined in Section 409A of
the Code, as of the date of Executive’s separation from service, then to the
extent any amount payable under this Separation Agreement (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of Code
Section 409A, (ii) is payable upon Executive’s separation from service and (iii)
under the terms of this Separation Agreement would be payable prior to the
six-month anniversary of Executive’s separation from service, such payment shall
be delayed until the earlier to occur of (a) the six-month anniversary of the
separation from service or (b) the date of Executive’s death.
 
12.     Paragraph Headings. The paragraph headings in this Separation Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.


13.     Modification.     The parties agree that no waiver, amendment or
modification of any of the terms of this Separation Agreement (including the
February 28, 2014 Release) shall be effective unless in writing and signed by
all parties affected by the waiver, amendment or modification. No waiver of any
term, condition or default of any term of this Separation Agreement shall be
construed as a waiver of any other term, condition or default.
 
14.     Review Period and Revocation. Executive acknowledges that Executive was
given a period of at least 21 calendar days to review this Separation Agreement
from the date Executive received it. Executive agrees that to the extent there
are changes made to the terms of this Separation Agreement, whether they are
material or immaterial, the 21-day period for review of this Separation
Agreement is not recommenced. To accept this Separation Agreement, Executive
must sign both originals and return them to the Chief Human Resources Officer on
or before January 16, 2014. Executive acknowledges that the Company, Western
Union and the Released Parties have made no promises to Executive other than
those contained in this Separation Agreement. EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE WAS ADVISED IN WRITING BY THIS SEPARATION AGREEMENT TO REVIEW THIS
SEPARATION AGREEMENT WITH AN ATTORNEY BEFORE SIGNING THIS SEPARATION AGREEMENT.
Executive is further advised that Executive has 7 days after Executive signs
this Separation Agreement to revoke it by notifying the Company of such
revocation in writing. In the event Executive revokes this Separation Agreement
as specified in the immediately preceding sentence, the Company and Western
Union shall deem this Separation Agreement to be void in its entirety, in which
case none of the parties shall be bound by its terms and no payment shall be
made to the Executive hereunder. If Executive properly revokes this Separation
Agreement, Executive shall nevertheless remain subject to any other agreement
that Executive signed while employed with the Company, Western Union, and/or
their subsidiaries or Affiliates as referenced in the paragraph titled “Other
Agreements, Survivability and Successorship”.
 
Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this Separation Agreement. Executive
acknowledges that Executive’s signature below constitutes a knowing and
voluntary execution of this Separation Agreement and Executive signs the same of
Executive’s own free will and it is Executive’s intention to be bound thereby.














--------------------------------------------------------------------------------














Dated this 16th day of January, 2014.
            


/s/ Scott T. Scheirman
Scott T. Scheirman




Western Union, LLC


/s/ Darren Dragovich
 
 
By:
Darren Dragovich
 
 
Title:
Assistant Secretary





The Western Union Company


/s/ James G. Robinson
 
 
By:
James G. Robinson
 
 
Title:
Assistant Secretary





















































--------------------------------------------------------------------------------




SCHEDULE 1 TO SEPARATION AGREEMENT AND RELEASE


FEBRUARY 28, 2014 RELEASE


This Schedule 1 to the Separation Agreement and Release, including the attached
Exhibit A (together, the "February 28, 2014 Release"), is hereby entered into
between Scott T. Scheirman ("Executive"), Western Union, LLC ("Company"), and
The Western Union Company ("Western Union"), with respect to Executive’s
termination of employment with the Company effective February 28, 2014
(“Termination Date”). This February 28, 2014 Release shall be binding on the
parties according to its terms and the terms of the Separation Agreement and
Release (“Separation Agreement”) upon its execution by Executive, whether or not
executed by the Company and/or Western Union, subject to the provisions of The
Western Union Company Severance / Change in Control Policy (Executive Committee
Level) (“Severance Policy”).
    
For purposes of this February 28, 2014 Release, “Affiliate” means a Person that
directly, or indirectly through one or more intermediaries, owns or controls, is
owned or is controlled by, or is under common ownership or control with, another
Person. As used herein, “control” means the power to direct the management or
affairs of a Person, and “ownership” means the beneficial ownership of at least
10% of the voting securities of the Person. The Company and/or Western Union
shall be deemed to control any settlement network in which it has any equity
ownership. As used herein, “Person” means any corporation, limited or general
partnership, limited liability company, joint venture, association, organization
or other entity.
1.Payments and Benefits. Provided Executive (1) is in compliance with and has
not breached the Separation Agreement; (2) has not terminated employment prior
to the Termination Date for a reason specified in paragraph 3 of the Separation
Agreement; and (3) has executed this February 28, 2014 Release and not revoked
it pursuant to the paragraph in this February 28, 2014 Release titled “Review
Period and Revocation,” and subject to the terms of this February 28, 2014
Release, the Company agrees to provide to Executive the following payments and
benefits, consistent with and subject to the terms of the Severance Policy:


(a)
Severance Pay. Executive will receive severance pay in the total gross amount of
$2,265,420.36, less tax withholding and other legally allowed deductions. The
period from the Termination Date through February 29, 2016 is the “Severance
Period.” Payment of the severance will be as follows:



(i)
Executive will receive a gross payment of $1,124,061.96 (which represents the
present value, based on an interest rate of 1.5%, of the first 50% of the cash
severance benefits payable to Executive under the Severance Policy) on or before
March 31, 2014; and



(ii)
a gross payment of $47,556.40 on the 15th and last business day of each month
for the period commencing on March 1, 2015 and ending on February 29, 2016.



To the extent permitted under applicable law and pursuant to the terms of the
Severance Policy, Executive agrees the Company may deduct, at the time and to
the extent such severance payments would have otherwise been paid, from the
severance payments referenced in this paragraph any outstanding debt Executive
owes the Company, Western Union, and/or their subsidiaries or Affiliates
including, but not limited to, the value of unreturned property, any overpayment
made to Executive, or any other amount Executive owes to the Company, Western
Union, and/or their subsidiaries or Affiliates.
 
(b)
Bonus for Year of Termination. Executive shall not be eligible to participate in
Western Union’s Senior Executive Annual Incentive Plan (“SEAIP”) for 2014 and
shall instead participate in Western Union’s 2014 Performance Incentive Plan
(“Incentive Plan”), subject to the provisions of this subparagraph, and the
Company shall provide to Executive a copy of the necessary award agreement under
the Incentive Plan. Provided that the Compensation and Benefits Committee of
Western Union’s Board of Directors (“Compensation Committee”) has certified that
the applicable performance goals





--------------------------------------------------------------------------------




have been achieved for 2014, and provided further that Executive has executed
his award agreement under the Incentive Plan, and subject to the terms of the
Incentive Plan, Executive shall be eligible to receive an amount equal to the
lesser of (1) the maximum bonus which could have been paid to Executive under
the Incentive Plan for 2014 based on Western Union’s actual performance for such
year as determined by the Compensation Committee and (2) Executive’s prorated
target bonus under the Incentive Plan for 2014 (i.e., $89,881.45). Any bonus
payable to Executive under this subparagraph shall be paid in a lump sum cash
payment at the same time that bonus payments for 2014 are paid to actively
employed executives under the SEAIP, but in no event later than March 15, 2015.


(c)
Payment In Lieu of Continued Benefits Coverage. Provided Executive (and
Executive’s eligible dependents, if applicable) timely elects continued group
health coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), Executive will receive a lump sum payment approximately equal to the
difference in cost between COBRA premiums and active employee contributions for
18 months of health coverage, as calculated by the Company in its sole
discretion. Such lump sum payment, which shall constitute taxable income to
Executive, shall be paid on the first pay date following the Company’s
verification of Executive’s COBRA election. From and after the beginning of the
Severance Period, Executive will not be eligible to continue active
participation in any other Western Union benefit plan or program, including but
not limited to long-term incentive compensation, nonqualified deferred
compensation, 401(k), or any other plan. Details about specific plan coverages,
conversion and distribution eligibility will be provided separately. Information
on electing COBRA coverage will be provided shortly after Executive’s
Termination Date.



(d)
Long-Term Incentive Awards. Subject to the terms of the applicable long-term
incentive award agreements, Executive’s outstanding long-term incentive awards
shall be treated in the manner described in this subparagraph (d).



2002 First Data Corporation Long-Term Incentive Plan (the “2002 LTIP”).
The 65,865 unexercised stock options granted to Executive on December 8, 2004
under the 2002 LTIP and the 87,820 unexercised stock options granted to
Executive on February 13, 2006 under the 2002 LTIP, shall be exercisable within
the three month period following the Termination Date, but not thereafter.


The Western Union Company 2006 Long-Term Incentive Plan (the “2006 LTIP”).


(1)
Stock Options. The 180,798 unexercised stock options granted to Executive on
September 29, 2006 under the 2006 LTIP are fully vested and may be exercised by
Executive until the end of the Severance Period, but not thereafter.



The 14,270 unexercised stock options granted to Executive on February 17, 2009
under the 2006 LTIP are fully vested and may be exercised by Executive until the
end of the Severance Period, but not thereafter.


The 72,860 unexercised stock options granted to Executive on February 24, 2010
under the 2006 LTIP are or will be fully vested as of the Termination Date and
may be exercised by Executive until the end of the Severance Period, but not
thereafter.


Of the 77,953 stock options granted to Executive on February 24, 2011 under the
2006 LTIP, 58,464 have vested prior to the Termination Date, 14,673 shall vest
as of the Termination Date and 4,816 shall be forfeited and canceled as of the
Termination Date.
 
Of the 116,903 stock options granted to Executive on February 23, 2012 under the
2006 LTIP, 58,451 have vested prior to the Termination Date, 29,446 shall vest
as of the Termination Date and 29,006 shall be forfeited and canceled as of the
Termination Date.






--------------------------------------------------------------------------------




Of the 180,469 stock options granted to Executive on February 20, 2013 under the
2006 LTIP, 45,117 have vested prior to the Termination Date, 34,556 shall vest
as of the Termination Date and 100,796 shall be forfeited and canceled as of the
Termination Date.


All vested stock options granted under the 2006 LTIP and held by Executive as of
the Termination Date, including all options vesting as of the Termination Date,
may be exercised by Executive until the end of the Severance Period, but not
thereafter.


(2)
Performance Share Unit Grants. With respect to the Performance Share Unit Award
granted to Executive on February 24, 2011 (the “2011 PSU Award”), subject to the
terms of the 2006 LTIP and the 2011 PSU Award agreement, Executive will be
entitled to an unreduced award equal to the value of the 2011 PSU Award as
determined by the Compensation Committee in accordance with the 2006 LTIP and
the 2011 PSU Award agreement based on actual performance results, which shall be
payable during the period beginning on January 1, 2014 and ending March 15,
2014.



With respect to the Performance Share Unit Award granted to Executive on
February 23, 2012 (the “2012 PSU Award”), subject to the terms of the 2006 LTIP
and the 2012 PSU Award agreement, Executive will be entitled to a prorated award
equal to the value of the 2012 PSU Award as determined by the Compensation
Committee in accordance with the 2006 LTIP and the 2012 PSU Award agreement
based on actual performance results multiplied by a fraction, the numerator of
which is 736 and the denominator of which is 1,096. If a prorated PSU Award is
payable to Executive, it shall be paid during the period beginning on January 1,
2015 and ending March 15, 2015.


With respect to the Performance Share Unit Award granted to Executive on
February 20, 2013 (the “2013 PSU Award”), subject to the terms of the 2006 LTIP
and the 2013 PSU Award agreement, Executive will be entitled to a prorated award
equal to the value of the 2013 PSU Award as determined by the Compensation
Committee in accordance with the 2006 LTIP and the 2013 PSU Award agreement
based on actual performance results multiplied by a fraction, the numerator of
which is 373 and the denominator of which is 1095. If a prorated PSU Award is
payable to Executive, it shall be paid during the period beginning on January 1,
2016 and ending March 15, 2016.
(e)
No Waiver of Accrued Benefits. Nothing in the Separation Agreement or this
February 28, 2014 Release shall constitute a waiver or release of Executive’s
accrued rights and benefits under the Company’s paid time off policy, incentive
compensation, including but not limited to the Incentive Savings Plan, the
Supplemental Savings Plan and equity plans, financial security, insurance,
health, and welfare benefit programs as a result of his employment with the
Company and its Affiliates, subject to the terms and conditions of the foregoing
plans and policies.



2.    Complete Release.


(a)
In consideration of those payments and benefits listed above which are payable
only under this February 28, 2014 Release, Executive agrees to and hereby does
knowingly and voluntarily release and discharge the Company, Western Union,
their subsidiaries and Affiliates, their agents, executives, directors,
officers, employees, and their predecessors and successors, including the
subsidiaries, Affiliates, agents, executives, directors, officers and employees
of such predecessors and successors, (the “Released Parties”), from any and all
claims, causes of action and demands of any kind, whether known or unknown,
which Executive has, ever has had, or ever in the future may have and which are
based on acts or omissions occurring up to and including the date of this
February 28, 2014 Release. Included in the release set forth in the preceding
sentence, without limiting its scope, are claims arising under Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
and the Age Discrimination in Employment Act of 1967 (“ADEA”), each as amended,
as well





--------------------------------------------------------------------------------




as any other federal, state or local employment or labor laws, wrongful
discharge or employment claims, as well as any claims in contract, tort, or
common law, and which are related to Executive’s employment with the Company,
Western Union, and/or their subsidiaries and Affiliates or the termination of
that employment (the “Claims”). The terms “Claims” is intended to be broad and
all-encompassing and is not limited to those claims specifically cited in the
foregoing sentence.


Executive does not waive claims, causes of action or demands of any kind that
may arise after the date this February 28, 2014 Release is executed and which
are based on acts or omissions occurring after such date, or claims, causes of
action, or demands which by law cannot be released by private agreement between
the Company and the Executive. The foregoing release shall not apply to (i)
Executive’s right to indemnification under the Company’s bylaws or otherwise,
(ii) rights to directors and officers liability insurance (to the extent
eligible), (iii) obligations of the Company created by this February 28, 2014
Release, or (iv) claims, causes of action or demands of any kind that may arise
after the date this February 28, 2014 Release is executed and which are based on
acts or omissions occurring after such date. Furthermore, notwithstanding the
foregoing, nothing in this February 28, 2014 Release waives a claim which by law
cannot be waived.

(b)
Executive further agrees that while nothing in this February 28, 2014 Release
shall limit Executive’s right to maintain a pending charge of discrimination, or
file a future charge of discrimination, with any federal, state or local
governmental agency relating to Executive’s employment with the Company and/or
participate in any proceeding relating to any action or Executive’s employment,
whether brought by an agency or by another on Executive’s behalf, Executive
expressly waives by this February 28, 2014 Release the right to recover monetary
damages and any other relief personal to Executive if such charge, lawsuit or
action is pursued. Notwithstanding this provision, Executive may bring a claim
against the Company to enforce this February 28, 2014 Release or to challenge
the validity of this February 28, 2014 Release under ADEA.



(c)
While the Released Parties do not intend to release and discharge any claims or
causes of action against Executive under this February 28, 2014 Release, the
Released Parties acknowledge that they were not aware of any claims or causes of
action or demands of any kind which any of the Released Parties could assert
against Executive based on Executive’s acts or omissions occurring up to and
including the date of the Separation Agreement.

  
3.     Return of Company Property. On or before the Termination Date, Executive
will resign from all titles and positions with the Company, Western Union,
and/or their subsidiaries or Affiliates, and return to the Company all property
within Executive’s possession belonging to the Company, Western Union, and/or
their subsidiaries or Affiliates, any customers of the Company, Western Union,
and/or their subsidiaries or Affiliates or any entity with whom the Company,
Western Union, and/or their subsidiaries or Affiliates has entered into a
confidentiality agreement. Such property to be returned includes, but is not
limited to, reports, maps, files, memoranda, records, credit cards, keys,
passes, customer lists, information, forms, software, formulas, plans,
documents, systems, designs, methodologies, product features, technology, and
other written material (whether in electronic or paper format), equipment and
access codes, and copies of same that Executive has requested or received,
prepared or helped to prepare in connection with Executive’s employment with the
Company, Western Union, and/or their subsidiaries or Affiliates. Executive will
not at any time, now or thereafter, retain any copies, duplicates, reproductions
or excerpts of such property.


4.     Non-Solicitation and Non-Disclosure. Executive understands that Executive
is required to abide by Exhibit A to this February 28, 2014 Release, which is
incorporated herein by reference. Additionally, Executive is bound by all other
agreements referenced in the paragraph titled “Other Agreements, Survivability,
and Successorship," including but not limited to any written and/or electronic
restrictive covenant agreements by and between the Executive and the Company
and/or Western Union. To the extent any provision of the written and/or
electronic restrictive covenant agreements conflicts with Exhibit A, the
conflicting terms of the written and/or electronic restrictive covenant
agreements shall supersede and control any conflicting terms of Exhibit A.






--------------------------------------------------------------------------------




5.     Commencing Another Position. If Executive obtains employment with the
Company or its subsidiaries or Affiliates during the Severance Period
(“Subsequent Company Employment”), any and all further payments or benefits
under the Separation Agreement and this February 28, 2014 Release immediately
will cease as of the date of such employment. In the event of Subsequent Company
Employment, Executive specifically agrees that the offer of employment to
Executive by the Company or its subsidiaries or Affiliates, and Executive’s
acceptance thereof, is sufficient consideration to support the release of claims
contained herein notwithstanding the fact that payments and benefits hereunder
have ceased. If Executive obtains employment during the Severance Period with an
entity other than the Company or its subsidiaries or Affiliates (“Subsequent
Non-Company Employment”), Executive will, subject to the provisions of this
February 28, 2014 Release, continue to be eligible to receive cash payments and
benefits in accordance with paragraph 1 of this February 28, 2014 Release,
provided that if the benefit specified under subparagraph 1(c) of this February
28, 2014 Release has not yet been paid to Executive, Executive will not be
eligible to receive the benefit specified under subparagraph 1(c) as of the date
Executive becomes eligible to receive group health benefits under a subsequent
employer’s benefit plans or policies. In any event, it is Executive's obligation
to immediately advise the Company of Subsequent Non-Company Employment.


6.     Cooperation. During the Severance Period and thereafter, Executive agrees
to cooperate fully with the Company, its financial and legal advisors, and/or
government officials in any claims, investigations, administrative proceedings,
lawsuits, and other legal, internal or business matters, as reasonably requested
by the Company. Company will take into consideration the Executive's personal
and business commitments, will give the Executive as much advance notice as
reasonably possible, and ask that Executive be available at such time or times,
and at such location or locations, as are mutually convenient to the Company and
the Executive. Company agrees to reimburse Executive for the actual
out-of-pocket expenses Executive incurs, in accordance with Western Union’s
travel and expense policy, as such policy may be amended or modified by Western
Union from time to time (“Travel Policy”), as a result of Executive's complying
with this paragraph 6, subject to Executive's submission to the Company of
documentation substantiating such expenses as the Company requires under its
Travel Policy.


To the extent that it is consistent with the Company’s by-laws, certificate of
incorporation and applicable laws, the Company will engage on its own behalf to
represent Executive with legal counsel of its choosing if necessary in
connection with such cooperation, and in any event will reimburse Executive for
documented, reasonable and necessary out-of-pocket travel expenses as are
required and which Executive incurs in complying with Executive's obligations
under this paragraph in accordance with the Travel Policy. If a conflict of
interest exists between Executive and the Company, the Company may require
Executive to obtain, or Executive may elect to obtain, separate counsel of
Executive’s choosing (subject to the Company’s approval of such legal counsel,
which approval shall not be unreasonably withheld), in which case the Company
will subsequently reimburse Executive for the reasonable and necessary legal
fees associated with the use of such counsel and/or related travel expenses (as
limited above), to the extent that such reimbursement is permitted by the
Company’s by-laws, certificate of incorporation and applicable laws.


7.     Non-Disparagement. Executive agrees not to intentionally make any direct
or indirect derogatory statements regarding, or disparage in any way, the
business or reputation of the Company or its subsidiaries or Affiliates, or any
of their directors, officers, managers or employees, unless such statements are
required by law. Western Union agrees that its officers subject to Section 16 of
the Securities Exchange Act of 1934 as of the date of this February 28, 2014
Release and the members of Western Union’s board of directors as of the date of
this February 28, 2014 Release for so long as they serve in such capacity shall
not intentionally make any direct or indirect derogatory statements regarding,
or disparage in any way, the reputation of Executive, unless such statements are
required by law.


8.     Non-Admission. Nothing in this February 28, 2014 Release is intended to
be or shall be construed as an admission by the Executive, the Company or any of
the other Released Parties that he or they violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to the other or otherwise, the parties hereto expressly
denying any such improper or illegal conduct.


9.     Severability and Governing Law. In the event that any provision of this
February 28, 2014 Release is deemed unenforceable, Executive agrees that a court
of competent jurisdiction shall have jurisdiction to reform such provision to
the extent necessary to cause it to be enforceable to the maximum extent
permitted by law. The provisions




--------------------------------------------------------------------------------




in this February 28, 2014 Release are severable, and if any provision is
determined to be prohibited or unenforceable in any jurisdiction, the remaining
provisions shall nevertheless be binding and enforceable. This February 28, 2014
Release shall be governed by and interpreted in accordance with the laws of the
state of Colorado without regard to principles of conflicts of law.


10.    Affirmation of Compliance. Executive specifically acknowledges
familiarity with the Company’s Code of Conduct, including the internal channels
and procedures made available by the Company for the purpose of reporting
employee concerns regarding any conduct, action, or omission that might give
rise to possible noncompliance with any federal or state law, regulation, or
Company policy. Executive further specifically affirms and represents that
Executive has disclosed to the Office of General Counsel, the Ethics Department,
Human Resources or to the outside Audit Committee of the Company any information
or knowledge about the Company or any of its employees or agents that Executive
believes represents possible or actual noncompliance, including but not limited
to violation of any securities laws or regulations, fraudulent activity or other
unlawful conduct. Executive acknowledges that Executive has no direct knowledge
that Executive’s separation of employment from the Company is in retaliation to
any expressed concern about the adequacy of the Company’s approach or response
to any compliance matter.


11.     Other Agreements, Survivability, and Successorship. Executive
acknowledges that, except as provided in this paragraph, this February 28, 2014
Release and the Separation Agreement are the entire agreement between the
parties concerning the subject matter hereof and that Executive has not relied
on any other representations or statements, written or oral, by the Released
Parties or their employees or agents concerning the terms of this February 28,
2014 Release and the Separation Agreement or any other matters not contained
therein. This February 28, 2014 Release and the Separation Agreement are
supplemental to, and do not supersede, the non-solicitation, non-compete,
non-disclosure, confidentiality, clawback and other written agreements that
Executive signed while employed with the Company, Western Union, and/or their
subsidiaries or Affiliates, which are listed in in Schedule 2 to the Separation
Agreement. In addition to this paragraph, the following paragraphs in this
February 28, 2014 Release survive the termination of this Agreement: Complete
Release; Return of Company Property; Non-Solicitation and Non-Disclosure;
Commencing Another Position; Cooperation; Non-Disparagement; Non-Admission;
Severability and Governing Law; Affirmation of Compliance; Consideration and
Remedy, and Code Section 409A.
  
    This February 28, 2014 Release is binding upon and inures to the benefit of
any successors or assigns of the Company, Western Union, and/or their
subsidiaries and Affiliates, and Executive’s rights and obligations apply
equally to the Company, Western Union, their subsidiaries, Affiliates, and/or
their successors and assigns.
 
    Provided that Executive has executed this February 28, 2014 Release and not
revoked it pursuant to the paragraph in this February 28, 2014 Release titled
“Review Period and Revocation,” in the event of Executive’s death prior to
Executive’s receipt of all of the sums due to Executive under paragraph 1 above,
the unpaid balance of such sums shall be paid to Executive’s estate (provided
Executive was not in breach of the terms of this February 28, 2014 Release).
 
12.     Consideration and Remedy. Executive acknowledges that the following
paragraphs are material provisions of this February 28, 2014 Release: Complete
Release; Return of Company Property; Non-Solicitation and Non-Disclosure;
Commencing Another Position; Cooperation; Non-Disparagement; Affirmation of
Compliance; Other Agreements, Survivability and Successorship; and Code Section
409A (collectively, the “Material Provisions”). Executive further acknowledges
that (i) the first $50,000.00 payable to Executive as payments pursuant to
subparagraph (a) of the “Payments and Benefits” paragraph of this February 28,
2014 Release is consideration (the “ADEA Consideration”) for Executive’s release
and waiver in the “Complete Release” paragraph of this February 28, 2014 Release
of any claims, causes of action and demands of any kind arising under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA Released
Claims”); and (ii) the remainder of the amount payable to Executive as payments
and benefits described in the “Payments and Benefits” paragraph of this February
28, 2014 Release are consideration (the “Other Consideration”) for (a) the
Executive’s release and waiver in the “Complete Release” paragraph of this
February 28, 2014 Release of any claims, causes of action and demands of any
kind other than the ADEA Released Claims (the “Other Released Claims”); and (b)
the Executive’s obligations pursuant to the Material Provisions. In the event of
a breach by the Executive of the Material Provisions (excluding ADEA Released
Claims)




--------------------------------------------------------------------------------




or in the event Executive challenges the enforceability of this February 28,
2014 Release as to any of the Other Released Claims, the Company shall be
entitled to immediately cease providing to the Executive the Other Consideration
and any other benefits under this February 28, 2014 Release and under the
Separation Agreement, except to the extent that such payments and benefits are
required, either under this paragraph or by law. The Company, Western Union,
and/or their subsidiaries and Affiliates shall also be entitled to all remedies
available at law or equity.


13.     Code Section 409A. Notwithstanding any provision of this February 28,
2014 Release to the contrary, this February 28, 2014 Release will be construed,
administered or deemed amended as necessary to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
avoid taxation under Code Section 409A(a)(1) to the extent subject to Code
Section 409A. However, under no circumstances shall the Company, Western Union,
or their subsidiaries or Affiliates or any of their employees, officers,
directors, service providers or agents have any liability to Executive for any
taxes, penalties or interest due on amounts paid or payable under this February
28, 2014 Release, including any taxes, penalties or interest imposed under Code
Section 409A. The payments to Executive pursuant to this February 28, 2014
Release are intended to be exempt from Code Section 409A to the maximum extent
possible, first, to the extent such payments are scheduled to be paid and are in
fact paid during the short-term deferral period, as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and then under the separation
pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii), and for this
purpose each payment shall be considered a separate payment such that the
determination of whether a payment qualifies as a short-term deferral shall be
made without regard to whether other payments so qualify and the determination
of whether a payment qualifies under the separation pay exemption shall be made
without regard to any payments which qualify as short-term deferrals. To the
extent any amounts under this February 28, 2014 Release are payable by reference
to Executive’s “termination of employment” or “separation from employment” such
terms shall be deemed to refer to Executive’s “separation from service,” within
the meaning of Code Section 409A. Notwithstanding any other provision in this
February 28, 2014 Release, if Executive is a “specified employee,” as defined in
Section 409A of the Code, as of the date of Executive’s separation from service,
then to the extent any amount payable under this February 28, 2014 Release (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Code Section 409A, (ii) is payable upon Executive’s separation from
service and (iii) under the terms of this February 28, 2014 Release would be
payable prior to the six-month anniversary of Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of
Executive’s death.


14.     Paragraph Headings. The paragraph headings in this February 28, 2014
Release are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.


15.     Modification.     The parties agree that no waiver, amendment or
modification of any of the terms of this February 28, 2014 Release shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this February 28, 2014 Release shall be construed as a waiver of any
other term, condition or default.
    
16.    Review Period and Revocation. Executive acknowledges that Executive was
given a period of at least 21 calendar days to review this February 28, 2014
Release (“Review Period”) from the date Executive received it. Executive agrees
that to the extent there are changes made to the terms of this February 28, 2014
Release, whether they are material or immaterial, the 21-day period for review
of this February 28, 2014 Release is not recommenced. Executive cannot sign this
February 28, 2014 Release prior to Executive’s Termination Date. To accept this
February 28, 2014 Release, Executive must sign both originals and return them to
the Chief Human Resources Officer on or no later than three business days
following the Termination Date. Executive acknowledges that the Company, Western
Union and the Released Parties have made no promises to Executive other than
those contained in this February 28, 2014 Release. EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE WAS ADVISED IN WRITING BY THIS FEBRUARY 28, 2014 RELEASE TO REVIEW
THIS FEBRUARY 28, 2014 RELEASE WITH AN ATTORNEY BEFORE SIGNING THIS FEBRUARY 28,
2014 RELEASE. Executive is further advised that Executive has seven days after
Executive signs this February 28, 2014 Release to revoke it by notifying the
Company of such revocation in writing. In the event Executive revokes this
February 28, 2014 Release as specified in the immediately preceding sentence,
the Company and Western Union shall deem this February 28, 2014 Release to be
void in its entirety, in which case none of the parties shall be bound by its
terms and no payment shall be made to the Executive hereunder.




--------------------------------------------------------------------------------




If Executive properly revokes this February 28, 2014 Release, Executive shall
nevertheless remain subject to any other agreement that Executive signed while
employed with the Company, Western Union, and/or their subsidiaries or
Affiliates as referenced in the paragraph titled “Other Agreements,
Survivability and Successorship” and Exhibit A hereto shall be declared null and
void.
 
Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this February 28, 2014 Release. Executive
acknowledges that Executive’s signature below constitutes a knowing and
voluntary execution of this February 28, 2014 Release and Executive signs the
same of Executive’s own free will and it is Executive’s intention to be bound
thereby.




Dated this      day of             , 2014.
            
 
Scott T. Scheirman



Western Union, LLC


 
 
 
By:
 
 
 
Title:
 



Dated this      day of             , 2014.


The Western Union Company


 
 
 
By:
 
 
 
Title:
 



Dated this      day of             , 2014.




































--------------------------------------------------------------------------------




EXHIBIT A TO FEBRUARY 28, 2014 RELEASE


NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT
 
For purposes of this Exhibit A, “Company” refers to Western Union, LLC, The
Western Union Company or its Affiliates (as defined in the February 28, 2014
Release) for which Executive works or may work in the future (hereinafter
individually and collectively referred to as the “Company” for purposes of this
Exhibit A).
 
Executive agrees that the Company is engaged in a highly competitive business
and has expended, and continues to expend, significant money, skill, and time to
develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information. Executive agrees that Executive’s work
for the Company has brought Executive into close contact with many of the
Company’s customers, Trade Secrets, Confidential Information, and Third Party
Information (as defined below) and the Company has provided Executive access to
such information to perform Executive’s job duties, the disclosure of which
would cause the Company significant and irreparable harm. Executive recognizes
that any unauthorized disclosure of Third Party Information could breach
non-disclosure obligations or violate applicable laws or Company policy.
Executive further agrees that the covenants in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests in its customer
relationships, Trade Secrets, Confidential Information, and Third Party
Information (as defined in Section I below).
 
I. Nondisclosure of Trade Secrets, Confidential Information and Third Party
Information. Executive agrees that for so long as the pertinent information or
documentation remains a Trade Secret, Executive will not use, disclose, or
disseminate to any other person, organization, or entity or otherwise employ any
Company Trade Secrets. Executive further agrees that Executive will not use,
disclose, or disseminate to any other person, organization, or entity or
otherwise employ any Company Confidential Information. The obligations set forth
herein shall not apply to any Trade Secrets or Confidential Information which
shall have become generally known to competitors of the Company through no act
or omission of Executive, nor shall the obligations set forth herein apply to
disclosures made pursuant to the Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7245.
Executive agrees that for so long as the pertinent information or documentation
is subject to protection under Company nondisclosure obligations, policy or
applicable law but in any event not less than two (2) years, Executive will not
use, disclose, or disseminate to any other person, organization, or entity or
otherwise employ any Third Party Information.


A. Company “Trade Secrets” means information subject to protection as a “trade
secret” under the Colorado Uniform Trade Secrets Act, which may include but is
not limited to the following:


1. data or information that is competitively sensitive or commercially valuable,
and not generally known to the public, including, but not limited to, products
planning information, marketing strategies, marketing results, forecasts or
strategies, plans, finance, operations, reports, data, customer relationships,
customer profiles, customer lists, sales estimates, business plans, and internal
performance results relating to the past, present or future business activities
of the Company, its customers, clients, and suppliers; and


2. scientific or technical information, design, process, procedure, formula, or
improvement, computer software, object code, source code, specifications,
inventions, systems information, whether or not patentable or copyrightable.


B. Company “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is commercially valuable to the
Company and not generally known to the public and which the Company has taken
reasonable steps to protect in a manner generally consistent with the
requirements of the Colorado Uniform Trade Secrets Act, which may include but is
not limited to:


1. Financial information, including but not limited to earnings, assets, debts,
prices, fee structures, volumes of purchases or sales, or other financial data,
whether relating to the Company generally, or to particular products, services,
geographic areas, or time periods; and


2. Supply and service information, including but not limited to information
concerning the goods and services utilized




--------------------------------------------------------------------------------




or purchased by the Company, the names and addresses of suppliers, terms of
supplier service contracts, or of particular transactions, or related
information about potential suppliers, to the extent that such information is
not generally known to the public, and to the extent that the combination of
suppliers or use of particular suppliers, though generally known or available,
yields advantages to the Company the details of which are not generally known.


C. “Third Party Information” means any data or information of the Company’s
customers, suppliers, consumers or employees that the Company is prohibited by
law or contract from disclosing. By way of example such information may include
but is not limited to:


1. Product specifications, marketing strategies, pricing, sales volumes,
discounts;


2. Nonpublic personal information regarding consumers, including but not limited
to names, addresses, credit card numbers, financial transactions, and account
balances;
 
3. Personnel information, including but not limited to employees’ personal or
medical histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance, skills, qualifications and abilities,
or other employee information; and
 
4. Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.


II. Non-Solicitation of Customers. Executive agrees that, for twenty-four (24)
months after the cessation of Executive’s employment with the Company, Executive
will not solicit, contact, call upon, or attempt to communicate with any
customer or prospective customer of the Company for the purpose of providing any
products or services substantially similar to those Executive provided while
employed with the Company. This restriction shall apply only to any customer or
prospective customer of the Company with whom Executive had contact or about
whom Executive learned Trade Secrets, Confidential Information, or Third Party
Information during the last twenty-four (24) months of Executive’s employment
with the Company. For the purpose of this Section II, “contact” means
interaction between Executive and the customer, or prospective customer which
takes place to further the business relationship, or making sales to or
performing services for the customer, or prospective customer on behalf of the
Company.
 
III. Non-Solicitation of Employees. For twenty (24) months after the cessation
of employment with the Company, Executive will not recruit, hire, or attempt to
recruit or hire, directly or by assisting others, any employee of the Company
with whom Executive had contact or about whom Executive learned Trade Secrets,
Confidential Information, or Third Party Information during Executive’s last
twenty-four (24) months of employment with the Company. For the purposes of this
Section III, “contact” means any interaction whatsoever between Executive and
the other employee.


IV. Successorship. As part of this provision, Executive understands and agrees
that should Executive become employed by another entity owned or otherwise
affiliated with The Western Union Company (such as its divisions or
unincorporated affiliates), the obligations of this Agreement follow Executive
to such other entity automatically and without further action, and that entity
becomes the “Company” within the meaning of this Agreement.




















SCHEDULE 2 TO SEPARATION AGREEMENT AND RELEASE




--------------------------------------------------------------------------------






Restrictive Covenant Agreement for Employees in Colorado (dated June 12, 2013)
Restrictive Covenant Agreement for Employees in Colorado (dated January 24,
2013)
Restrictive Covenant Agreement for Employees in Colorado (dated May 25, 2012)
Restrictive Covenant Agreement for Employees in Colorado (dated August 25, 2010)
Restrictive Covenant Agreement for Employees in Colorado (dated August 25, 2010)
Restrictive Covenant Agreement for Employees in Colorado (dated February 2,
2007)
Restrictive Covenant Agreement for Employees in Colorado (dated December 18,
2006)
The Western Union Company Senior Executive Annual Incentive Plan Incentive Award
Agreement (2013 Award) (dated June 12, 2013)
The Western Union Company Senior Executive Annual Incentive Plan Incentive Award
Agreement (2012 Award) (dated May 31, 2012)
The Western Union Company Senior Executive Annual Incentive Plan Incentive Award
Agreement (2011 Award) (dated January 24, 2011)
The Western Union Company Senior Executive Annual Incentive Plan Incentive Award
Agreement (2010 Award) (dated August 25, 2010)
The Western Union Company Performance-Based Restricted Stock Unit Award Notice
and Agreement (February 20, 2013 grant)
The Western Union Company Performance-Based Restricted Stock Unit Award Notice
and Agreement (February 23, 2012 grant)
The Western Union Company Performance-Based Restricted Stock Unit Award Notice
and Agreement (February 24, 2011 grant)
The Western Union Company 2006 Long-Term Incentive Plan Nonqualified Stock
Option Grant - Terms and Conditions (February 20, 2013 grant)
The Western Union Company 2006 Long-Term Incentive Plan Nonqualified Stock
Option Grant - Terms and Conditions (February 23, 2012 grant)
The Western Union Company 2006 Long-Term Incentive Plan Nonqualified Stock
Option Grant - Terms and Conditions (February 24, 2011 grant)
The Western Union Company 2006 Long-Term Incentive Plan Nonqualified Stock
Option Grant - Terms and Conditions (February 24, 2010 grant)
The Western Union Company 2006 Long-Term Incentive Plan Nonqualified Stock
Option Grant - Terms and Conditions (February 17, 2009 grant)
The Western Union Company 2006 Long-Term Incentive Plan Nonqualified Stock
Option Grant - Terms and Conditions (September 29, 2006 grant)
First Data Corporation 2002 Long-Term Incentive Plan Nonqualified Stock Option
Grant - Terms and Conditions (February 13, 2006 grant)
First Data Corporation 2002 Long-Term Incentive Plan Nonqualified Stock Option
Grant - Terms and Conditions (December 8, 2004 grant)




